[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 545 
The question of the effect of agreements of this character has been recently considered in this court. (Lyon v. Mitchell, 36 N YR., 235.) See also the dissenting opinion of Judge GROVER, at page 682. The agreement in question is founded upon an undertaking on the part of the plaintiff, reciting that a bill was pending in the senate, which granted unto the plaintiff a certain railroad franchise in the city of Brooklyn, and promising "to give all the aid in his *Page 546 
power, spend such reasonable time as may be necessary, and generally to use his utmost influence and exertions to procure the passage into a law of the bill heretofore introduced into the senate of the State of New York." It was further agreed that the said bill should be so amended as to limit the grant therein to the parties to this agreement; or that it should be amended as, from time to time, should be agreed by the said parties; and, when passed, the right should be transferred to David S. The plaintiff further agreed that he would not "co-operate or conspire" with any other person, or give any aid or countenance to the introduction into the legislature by any other person of a similar proposition.
It is not suggested that the plaintiff was a professional man, whose calling it was to address legislative committees. It is not suggested that he had any claim of right, which he proposed to advocate, and which right or debt he proposed to transfer to the defendant. He had simply asked of the legislature the privilege or favor to be granted to him of building and operating a railroad, upon certain streets of the city of Brooklyn. This privilege may be assumed to be of pecuniary value. To procure the passage of such a law for the benefit of the defendant, he undertook to use his utmost influence and exertions. This contract is void as against public policy. It is a contract leading to secret, improper, and corrupt tampering with legislative action. See Lyon v. Mitchell (supra), and cases cited. See, also, Fuller v. Dame (18 Pick. R., 479);Sedgwick v. Staunton (14 N.Y., 289); Frost v. Belmont (6 Allen R., 159); Powers v. Skinner (34 Vt. R., 281). It is not necessary to adjudge that the parties stipulated for corrupt action, or that they intended that secret and improper resorts should be had. It is enough that the contract tends directly to those results. It furnishes a temptation to the plaintiff, to resort to corrupt means or improper devices, to influence legislative action. It tends to subject the legislature to influences destructive of its character, and fatal to public confidence in its action. (Clippayn v. Hepbaugh, 5 W.  S., 315; Fuller v. Dame, supra.) *Page 547 
The case was correctly decided, and the judgment should be affirmed.
All the judges concurred in the result. MASON, J., thought it the duty of the court to construe a contract as innocent unless it appears affirmatively that it was for a corrupt purpose.
Judgment affirmed.